2 Ingrid Road Setauket, NY 11733-2218 Tel: 631-458-1120 Fax: 718-972-6196 November 13, 2007 Mark P. Shuman, ESQ. Branch Chief- Legal Securities & Exchange Commission Division of Corporate Finance 100 F Street N.E. Washington, D.C. 20549 RE: VGTel, Inc. File # 333-134408 Comment Response #7 Dear Mr. . Shuman: We are responding to your comment letter datedNovember 6, Equity Compensation Plan Page 16. Comment # 1. We note your response to prior comment #2. However, now that you have determined that there was, in fact, executive compensation, we direct you to Item 402 of Regulation S-B which describes the proper format for executive compensation disclosure. Further, we direct your atention to Rel.No. 33-8732A and 33-8765 pertaining to inter alia the new executive compensation disclosure. Please review Item 402 of Regulation S-B and Rel. No 33-8732A and 33-8765 and revise your executive compensation discloure accordingly. Response to Comment #1 We revised our Executive Compensation Disclosure as follows: Equity Compensation Plan: The Company has not issued any Employee Benefit Plan or Dividend Reinvestment Plan, thus none are being offered pursuant to an employee benefit plan or a dividend reinvestment plan, or any equity compensation plans. Mr. Kallus is entitled to an annual base salary of $50,000, plus the annual sum of $6,000 for rent for providing the use of his officeto theCompany. This amounts to an aggregate sum of $56,000for the fiscal year ended March 31, 2007. For the fiscal year ended March 31, 2006, Mr. Kallus was only entitled to be compensated for the last quarter of the fiscal year ended 2006 for an aggregate amount of$15,000 Summary Compensation Table The table below summarizes all compensation awarded to, earned by, or paid to our executive officers by any person for all services rendered in all capacities to us from the date of our inception until July 27, 2004 to March 31, 2007. ANNUAL COMPENSATION LONG TERM COMPENSATION NAME TITLE YEAR SALARY BONUS OTHER ANNUAL COMPENSATION RESTRICTED OPTION STOCKS/ PAYOUTS AWARDED SARS ($) LTIP COMPENSATION ALL OTHER COMPENSATION Ron Kallus (1) President CEO and Chairman Director 2007 $56,000 (4) 0 0 0 (1) 0 0 0 Israel Hason (2) VP Director 2007 0 0 0 0 0 0 0 Niva Kallus (3) Secretary Director 2007 0 0 0 0 0 0 0 Ron Kallus (1) President CEO Chairman Director 2006 $15,000 (4) 0 0 0 0 0 0 Israel Hason (2) VP Director 2006 0 0 0 0 0 0 0 Niva Kallus (3) Secretary Director 2006 0 0 0 0 0 0 0 (1) Ron Kallusreceived 750,000shares of our common stock pursuant to the acquisitionagreement betweenTribeka Tek, Inc. and NYN International LLC.Such shares were not for services rendered or to be rendered by Kallus.Additionallyeach of Mr. Kallus' sons, Yoav Kallus and Nathan Kallus respectively received 420,000 shares of stock pursuant to the acquisitionagreement betweenTribeka Tek, Inc. and NYN International LLC.Such shares were not for services rendered or to be rendered by Mr. Kallus or his sons.Neither Yoav Kallus nor Nathan Kallus are officers or directors of the Company. (2)Israel Hason received 750,000shares of our common stock pursuant to the acquisitionagreement betweenTribeka Tek, Inc. and NYN International LLC.Such shares were not for services rendered or to be rendered by Mr. Hason. (3)Niva Kallus received 420,000 shares of our common stock pursuant to the acquisition agreement between Tribeka Tek, Inc. our predecessor firm and NYN International LLC.Such shares were not for services rendered or to be rendered by Niva Kallus. Niva Kallus is the daughter of Ron Kallus. (4) The sums of $56,000 and $15,000 respectively were officers compensation and rent expenses incurred, but not paid out. These sums were credited to Additional Paid in Capital.( See Financial Statements Note 9 and Note 10.) Option/SAR Grants We do not currently have a stock option plan. No individual grants of stock options, whether or not in tandem with stock appreciation rights known as SARs or freestanding SARs have been made to any executive officer or any Director since our inception; accordingly, no stock options have been granted or exercised by any of the officers or Directors since we were founded. Long-Term Incentive Plans and Awards We do not have any long-term incentive plans that provide compensation intended to serve as incentive for performance. No individual grants or agreements regarding future payouts under non-stock price-based plans have been made to any executive officer or any Director or any employee or consultant since our inception; accordingly, no future payouts under non-stock price-based plans or agreements have been granted or entered into or exercised by any of the officers or Directors or employees or consultants since we were founded. Compensation of Directors There are no arrangements pursuant to which Directors are or will be compensated in the future for any services provided as a Director. Employment Contracts, Termination of Employment, Change-in-Control Arrangements There are currently no employment or other contracts or arrangements with officers or Directors. There are no compensation plans or arrangements, including payments to be made by us, with respect to our officers, Directors or consultants that would result from the resignation, retirement or any other termination of such Directors, officers or consultants from us. There are no arrangements for Directors, officers, employees or consultants that would result from a change-in-control. Part II Exhibit 5.1 Comment # 2 We note your response to prior comment #3.While you have opined separately, as requested, on 800,000 shares issued and outstanding and 3,200,000 shares issuable upon the exercise of the warrants, your revised legal opinion states that the 800,000 shares have yet to be issued.It is our understanding that the 800,000 shares issued have already been issued and, therefore your legal opinion should not refer to a prospective issuance of the 800,000 shares, but rather should state that they have been issued. Response to Comment # 2. The legal opinion has been revised as follows: LEGAL OPINION AND CONSENT OF COUNSEL THE O'NEAL LAW FIRM, P.C. 14835 East Shea Boulevard Suite 103, PMB 494 Fountain Hills, Arizona 85268 480-812-5058 480-816-9241 (fax) OPINION OF COUNSEL AND CONSENT OF COUNSEL TO: Board of Directors VGTel, Inc. RE: Registration Statement on Form SB-2/A Dated November 13, 2007 Gentlemen: As counsel to VGTel, Inc., a New York corporation (the "Company"), we have participated in the preparation of the Company's Registration Statement on Form SB-2 filed with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended, relating to the registration of 800,000 shares of the Company's $0.0001 par value common stock and 3,200,000 shares of the Company's $0.0001 par value common stock underlying four (4) series of stock purchase warrants on behalf of the Company's existing shareholders. As counsel to the Company, we have examined such corporate records, certificates and other documents of the Company, and made inquiries of such officers of the Company, as we have deemed necessary or appropriate for purposes of this opinion. We have also examined the applicable laws of the State of New York, provisions of the New York Constitution, and reported judicial decisions interpreting such laws. Based upon such examinations, we are of the opinion that the 800,000 shares of the Company's common stockoffered pursuant to the Registration Statement, are validly issued, fully paid and are non-assessable shares of the shares of the common stock of the Company. Further, we are of the opinion that the 3,200,000 shares of the Company's common stockto be issued upon the exercise of the warrants , when issued, shall be validly issued, fully paid and are non-assessable shares of the shares of the common stock of the Company. We hereby consent to the inclusion of this Opinion as an exhibit to the Registration Statement on Form SB-2 filed by the Company and the reference to our firm contained therein under "Legal Matters". Sincerely, /s/ William O’Neal /s/ THE O'NEAL LAW FIRM, P.C. Fountain Hills, Arizona DATED: November 13, 2007 Exhibit # 23.1 Comment # 3. We note that the consent ofyour independent public accountants includes a reference to the inclusion of their opinion in the Company's registration statement dated August 22, 2007.Please revise to include a proper reference to the most recently filed SB-2/A.Further, please revise to include the date for which the independent auditor's report for which they are consenting to include in your registration. Comment Response #3. Our auditor revised the Consent letter as follows: N. Blumenfrucht CPA PC 1040 East 22nd Street Brooklyn New York 11210 Tel.- 718-692-2743 Fax -718-692-2203 DATED:November 13, 2007 U.S. Securities and Exchange Commission Division of Corporation Finance 450 Fifth St. N.W. Washington DC 20549 Re: VGTel, Inc. - Form SB-2 Registration Statement Dear Sirs: As independent registered public accountants, we hereby consent to the inclusion or incorporation by reference in this Form SB-2/A Registration Statement - datedNovember 13, 2007 of the following: 1. Our report to the Board of Directors of VGTel, Inc. (formerly NYN International LLC.) dated August 1, 2007 as of March 31, 2007 and 2006, and the related statements of operations and cash flows for the years ended March 31, 2007 and 2006 and for the periods July 27, 2004 (inception)through March 31, 2007 2. In addition, we also consent to the reference to our firm as experts in accounting and auditing included in this Registration Statement. Yours truly, November 13, 2007 /s/ N. Blumenfrucht CPA PC Please note, all of our changes appear in the color red to noterevision marks.We utilize the Edgarfilings program and it does appear as red revision marks on our copy.Please let us know if for some reason these revision marks are not showing up at your end.If so, we apologize for this inconvenience and will try to rectify this with the vendor providing the software program. To expedite our response to your next comment letter,I respectfully request that you fax your comment letter or clearance to 718-972-6196. Sincerely /s/ Ron Kallus
